DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 2/12/2021 have been fully considered but they are not persuasive.
Examiner thanks applicant for clarification regarding the cavity, however applicant has added the “cavity” to the embodiment that is not claimed by applicant.  Applicant now shows a cavity in the embodiment that uses a threaded post; and NOT in the embodiment that uses a post with protruding keys.  Therefore, examiner still objects to the drawings.
All claims are now rejected under Tawil, as previously mentioned by examiner.  Applicant contends that “substantially parallel”, which precludes Tawil.  Examiner notes that the two surfaces are “substantially” parallel.  Further, examiner notes that since Tawil discloses the desire to have a friction fit, therefore any known structure that is common in the art and provides a friction fit would be an obvious equivalent for the same purpose.  



Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “base 16a” of claim 1, sidewalls 16b, 16c, “biasing surface” of claim 1, the “key including one or more projections” of claim 18, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not 
Regarding claim 18, applicant duplicates claim 1 for lines 1-13, adding “the one or more protruding keys include one or more projections configured to be received into the one or more detents”.  Examiner notes that applicant has disclosed a “protruding key”, but has not shown any particular shape or feature of the key.  Examiner notes that applicant’s drawings do not disclose a protruding key but not ALSO having “one or more projections” on the protruding key.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Examiner is unsure if “keys” and “projections” are intended to be the same thing, or if these are different.  If these are the same thing, then claim 18 has identical scope to claim 1.  If these are different things, then this embodiment is not supported in the specification or drawings.  Examiner assumes the projections are equivalent to a textured surface, and examiner notes that the coefficient of friction is modified by the texture of the surface of a material; a rough surface has a higher coefficient of friction than a smooth surface.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 14- 17 are rejected under 35 U.S.C. 103 as being unpatentable over 5456095 Tawil.  
Regarding claim 1, Tawil discloses a ring assembly comprising: 
a shank 6 including a band (figure 1) comprising a head mounting area (top half, figure 1) in the upper surface of the band, wherein the head mounting area comprises a base (surface 10) and a plurality of sidewalls 20; 
a cavity 7 defined within the band underneath the base of the head mounting area and having an upper surface 13, a lower surface 14 substantially parallel thereto and sidewalls separating the upper 13 and lower 14 surfaces (figure 9);
a keyhole aperture (opening to cavity 7 with grooves 12) in the base of the head mounting area defining an entrance to said cavity 7; 
a head (figure 2) configured to be mounted within the head mounting area, and which includes a mount with a base 4, and a post 2 extending from an exterior of the base 4, 
wherein the post 2 consists essentially of one or more protruding keys 8 dimensioned to align with and pass through a corresponding opening in the keyhole aperture, after which rotation of the post 2 relative to the shank 6 rotates the keys 8 out of alignment with the aperture to engage the upper and lower surfaces of the cavity (groove is L shaped, which requires rotation out of alignment with the opening), and 
to match the inner dimensions of the upper and lower surfaces and walls of the cavity and provide a secure temporary attachment of the head to the band (column 4, line 7, makes a friction fit).
Note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  MPEP 2114.  Examiner notes the phrases in italics above, and throughout the action, are considered intended use.  Examiner contends that the intended use is met in the prior art.

Regarding claim 16, Tawil discloses the ring assembly of claim 1, wherein the upper surface includes a camming surface (detent 19).  

Regarding claim 17, Tawil discloses the ring assembly of claim 1, wherein the upper surface includes a raised projection (the pointy corner between indicator 13 and indicator 19 in figure 9, one per channel, which makes the “upper surface” have more than one projection).


Claims 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tawil as applied to claim 1 above, and further in view of 2017/0095971 Pullini.
Regarding claim 12, Tawil discloses the device of claim 1, wherein the key on the post of Tawil engages a detent to frictionally engage the key 8 and the lower surface.  Tawil disclose not disclose the use of “stippling” to frictionally engage the key to the lower surface.
Pullini discloses the use of “uneven surfaces” 30 to frictionally connect two parts (figure 5).  


Regarding claim 18, Tawil discloses a ring assembly comprising: 
a shank 6 including a band comprising a head mounting area (upper half) in the upper surface of the band, wherein the head mounting area comprises a base (surface 10) and a plurality of sidewalls 20;
 a cavity 7 defined within the band underneath the base (surface 10) of the head mounting area and having an upper surface 13, a lower surface 14 substantially parallel thereto and sidewalls separating the upper and lower surfaces (detailed in figure 9); 
a keyhole (circular middle, two grooves 12) aperture in the base of the head mounting area defining an entrance to said cavity 7; and 
a head (figure 2) configured to be mounted within the head mounting area, and which includes a mount with a base 4, and a post 2 extending from an exterior of the base 4, wherein the post 2 consists essentially of one or more protruding keys 8 dimensioned to align with and pass through a corresponding opening in the keyhole aperture (fits inside cavity 7 with keys 8 in grooves 12), after which rotation of the post relative to the shank rotates the key or keys out of alignment with the aperture to engage the upper and lower surfaces of the cavity and releasably secure the head to the shank (grooves 12 are L shaped), 

the one or more protruding keys 8 include a surface (exterior of key 8) configured to be received into the one or more detents, securing the at least one protruding key within said cavity via an interlocking fit (friction fit, column 4, line 7).
Tawil does not disclose that the surfaces of the protruding keys 8 have projection(s).
Pullini discloses the use of “uneven surfaces” 30 to frictionally connect two parts (figure 5).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to change the surface of the key 8 of Tawil to an “uneven surface” of Pullini to modify the friction between the surfaces in the friction fit of Tawil.  A change of shape is considered a matter of choice.  See MPEP 2144.04 (IV) (b).  Examiner contends that these are known equivalents and are used for the same purpose within the ordinary skill in the art.  See MPEP 2144.06(I).   Examiner notes that a smooth surface or a protruding surface in the Tawil device will result in a “friction fit”, and texturizing the keys of Tawil will only change the amount of friction.  



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY M MORGAN whose telephone number is (303)297-4387.  The examiner can normally be reached on Mon-Thurs 7-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EMILY M. MORGAN/
Primary Examiner
Art Unit 3677



/EMILY M MORGAN/Primary Examiner, Art Unit 3677